Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of November 26,
2014 by and among Neff Corporation, a Delaware corporation (the “Corporation”),
Wayzata Opportunities Fund II, L.P., a Delaware limited partnership (“Wayzata”),
and Wayzata Opportunities Fund Offshore II, L.P., a Cayman Islands limited
partnership (“Wayzata Offshore” and, together with Wayzata, the “Wayzata
Funds”), and each other Person identified on the Schedule of Investors attached
hereto as of the date hereof under the caption “LLC Option Holders” (such other
Persons, collectively, the “LLC Option Holders”).

 

RECITALS

 

WHEREAS, the Corporation is contemplating an offer and sale of its shares of
Class A common stock, par value $0.01 per share (the “Class A Common Stock” and
such shares, the “Shares”), to the public in an underwritten initial public
offering (the “IPO”);

 

WHEREAS, the Corporation desires to use a portion of the net proceeds from the
IPO to purchase Common Units (as defined below) of Neff Holdings LLC, a Delaware
limited liability company (the “Company”), and the Company desires to issue its
Common Units to the Corporation in exchange for such portion of the net proceeds
from the IPO;

 

WHEREAS, immediately prior to the consummation of the issuance of Common Units
by the Company to the Corporation, the Wayzata Funds are the sole members of the
Company;

 

WHEREAS, immediately prior to or simultaneous with the purchase by the
Corporation of the Common Units, the Corporation, the Company and the Wayzata
Funds will enter into that certain Second Amended and Restated Limited Liability
Company Agreement of the Company (such agreement, as it may be amended,
restated, amended and restated, supplemented or otherwise modified form time to
time, the “LLC Agreement”);

 

WHEREAS, upon the Effective Time (as defined below) the Corporation will become
the sole managing member of the Company, and the Wayzata Funds will become
non-managing members of the Company but otherwise retain their units in the
Company (which under the LLC Agreement are converted from “Class A Common Units”
to Common Units and subjected to a split) and, in consideration of the
Corporation acquiring the Common Units and becoming the managing member of the
Company, among other things, the Company has provided the Wayzata Funds and the
LLC Option Holders with a redemption right pursuant to which the Wayzata Funds
and such LLC Option Holders may be able, at the Corporation’s option, to redeem
or exchange their Common Units for Shares on the terms set forth in the LLC
Agreement; and

 

WHEREAS, in connection with the IPO and the transactions described above, the
Corporation has agreed to grant to the Holders (as defined below) certain rights
with respect to the registration of the Registrable Securities (as defined
below) on the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.                                           Definitions.  Unless
otherwise set forth below or elsewhere in this Agreement, other capitalized
terms contained herein have the meanings set forth in the LLC Agreement.  For
purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1:

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Additional Investor” has the meaning set forth in Section 9, and shall be
deemed to include each such Person’s Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of any Holder.  As used in
this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).

 

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights (including conversion and
exchange rights) and options to purchase any security described in the clause
(i) or (ii) above.

 

“Class A Common Stock” has the meaning set forth in the recitals.

 

“Class B Common Stock” means the Corporation’s Class B common stock, par value
$0.01 per share.

 

“Common Units” means the “Common Units” of the Company as defined in the LLC
Agreement.

 

“Company” has the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Corporation” has the meaning set forth in the preamble.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Effective Time” means the time that the LLC Agreement becomes effective in
accordance with its terms.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Follow-On Holdback Period” has the meaning set forth in Section 4(a)(ii).

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405.

 

“Holdback Extension” has the meaning set forth in Section 4(a)(iii).

 

“Holdback Period” has the meaning set forth in Section 4(a)(i).

 

“Holder” means any Person who is the registered holder of Registrable
Securities.

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“IPO” has the meaning set forth in the recitals.

 

“Joinder” has the meaning set forth in Section 9.

 

“LLC Agreement” has the meaning set forth in the recitals.

 

“LLC Option Holders” has the meaning set forth in the preamble, and shall be
deemed to include their respective Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“Majority Holders” means Holders representing a majority of the Registrable
Securities then outstanding.

 

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

3

--------------------------------------------------------------------------------


 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Corporation pursuant to an offering registered under the Securities Act,
whether by the Corporation, by Holders and/or by any other holders of the
Corporation’s Capital Stock.

 

“Registrable Securities” means (i) any Class A Common Stock issued by the
Corporation in a Share Settlement in connection with (x) the redemption by the
Company of Common Units owned by any Wayzata Fund or any LLC Option Holder or
(y) at the election of the Corporation, in a direct exchange for Common Units
owned by any Wayzata Fund or any LLC Option Holder, in each case in accordance
with the terms of the LLC Agreement, (ii) any Class A Common Stock from time to
time issuable by the Corporation, at its election, in a Share Settlement in
connection with (x) the redemption by the Company of Common Units underlying any
LLC Option granted by the Company to any LLC Option Holder upon exercise thereof
or (y) at the election of the Corporation, in a direct exchange for Common Units
underlying any LLC Option granted by the Company to any Option Holder upon
exercise thereof, in each case accordance with the terms of the LLC Agreement,
(iii) any common Capital Stock of the Corporation or of any Subsidiary of the
Corporation issued or issuable with respect to the securities referred to in
clause (i) or (ii) above by way of dividend, distribution, split or combination
of securities, or any recapitalization, merger, consolidation or other
reorganization, and (iv) any other Shares owned by Persons that are the
registered holders of securities described in clauses (i), (ii) or (iii) above.
 As to any particular Registrable Securities owned by any Person, such
securities shall cease to be Registrable Securities on the date such securities
have been (a) sold or distributed pursuant to a Public Offering, (b) sold in
compliance with Rule 144 following the consummation of the IPO, (c) repurchased
by the Corporation or a Subsidiary of the Corporation or (d) in the case of any
particular LLC Options, terminated in accordance with their terms.  For purposes
of this Agreement, a Person shall be deemed to be a Holder, and the Registrable
Securities shall be deemed to be in existence, whenever such Person has the
right to acquire, directly or indirectly, such Registrable Securities (upon
conversion or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitations upon the exercise of such
right), whether or not such acquisition has actually been effected, and such
Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder; provided a holder of Registrable Securities may only
request that Registrable Securities in the form of Capital Stock of the
Corporation that is registered or to be registered as a class under Section 12
of the Exchange Act be registered pursuant to this Agreement.  For the avoidance
of doubt, while Common Units and/or shares of Class B Common Stock may
constitute Registrable Securities, under no circumstances shall the Corporation
be obligated to register Common Units or shares of Class B Common Stock, and
only Shares issuable upon redemption or exchange of such Common Units and/or
Class B Common Stock will be registered.  Notwithstanding the foregoing, with
the consent of the Corporation and the Majority Holders, any Registrable
Securities held by any Person (other than the Wayzata Funds) that may be sold
under Rule 144(b)(1)(i) without limitation under any other of the requirements
of Rule 144 shall not be deemed to be Registrable Securities upon notice from
the Corporation to such Person and the Corporation shall, at such Person’s
request, remove the legend provided for in Section 12.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

4

--------------------------------------------------------------------------------


 

“Rule 144,” “Rule 158,” “Rule 405,” “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(a)(i).

 

“Schedule of Investors” means the schedule attached to this Agreement entitled
“Schedule of Investors”, which shall reflect each Holder from time to time party
to this Agreement.

 

“Securities” has the meaning set forth in Section 4(a)(i).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Share Settlement” means “Share Settlement” as defined in the LLC Agreement.

 

“Shares” has the meaning set forth in the recitals.

 

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Subsidiary” means, with respect to the Corporation, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Corporation, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Corporation or
(y) the Corporation or one of its Subsidiaries is the sole manager or general
partner of such Person.

 

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

 

5

--------------------------------------------------------------------------------


 

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Period” has the meaning set forth in Section 2(f)(i).

 

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

 

“Violation” has the meaning set forth in Section 7(a).

 

“Wayzata” has the meaning set forth in the preamble, and shall be construed to
include its Affiliates that may succeed to such Person as a Holder hereunder.

 

“Wayzata Funds” has the meaning set forth in the preamble.

 

“Wayzata Offshore” has the meaning set forth in the preamble, and shall be
construed to include its Affiliates that may succeed to such Person as a Holder
hereunder.

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

Section 2.                                           Demand Registrations.

 

(a)                                 Requests for Registration.  Subject to the
terms and conditions of this Agreement, the Majority Holders may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”), and the Majority Holders may request registration
under the Securities Act of all or any portion of their Registrable Securities
on Form S-3 or any similar short-form registration (“Short-Form Registrations”)
if available.  All registrations requested pursuant to this Section 2(a) are
referred to herein as “Demand Registrations.”  The Majority Holders making a
Demand Registration may request that the registration be made pursuant to
Rule 415 under the Securities Act (a “Shelf Registration”) and, if the
Corporation is a WKSI at the time any request for a Demand Registration is
submitted to the Corporation, that such Shelf Registration be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”).  Except to the extent that
Section 2(d) applies, within ten days after the filing of the registration
statement relating to the Demand Registration, the Corporation shall give
written notice of the Demand Registration to all other Holders and, subject to
the terms of Section 2(e), shall include in such Demand Registration (and in all
related registrations and qualifications under state blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Corporation has received written requests for inclusion therein within 15 days
after the receipt of the Corporation’s notice; provided that, with the consent
of Holders representing at least a majority of the Registrable Securities
requesting such registration, the Corporation may provide notice of the Demand
Registration to all other Holders prior to the non-confidential filing of the
registration statement with respect to the Demand Registration.  Each Holder
agrees that (1) such notice constitutes MNPI and that it will not engage in any
transaction in any securities of the Corporation until such notice and the
information contained therein ceases to constitute MNPI and (2) such Holder
shall treat as confidential the receipt of the notice of Demand Registration and
shall not disclose or use the information contained in such notice of Demand
Registration without the prior written consent of the Corporation until such
time as the information contained therein is or becomes available to

 

6

--------------------------------------------------------------------------------


 

the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

 

(b)                                 Long-Form Registrations.  Holders shall be
entitled to request an unlimited number of Long-Form Registrations in which the
Corporation shall pay all Registration Expenses, regardless of whether any
registration statement is filed or any such Demand Registration is consummated. 
All Long-Form Registrations shall be underwritten registrations unless otherwise
approved by Holders representing a majority of the Registrable Securities
requesting registration.

 

(c)                                  Short-Form Registrations.  In addition to
the Long-Form Registrations described in Section 2(b), Holders shall be entitled
to request an unlimited number of Short-Form Registrations in which the
Corporation shall pay all Registration Expenses, regardless of whether any
registration statement is filed or any such Demand Registration is consummated. 
Demand Registrations shall be Short-Form Registrations whenever the Corporation
is permitted to use any applicable short form and if the managing underwriters
(if any) agree to the use of a Short-Form Registration.  After the Corporation
has become subject to the reporting requirements of the Exchange Act, the
Corporation shall use its reasonable best efforts to make
Short-Form Registrations available for the sale of Registrable Securities.

 

(d)                                 Shelf Registrations.

 

(i)                                     Subject to the availability of required
financial information, as promptly as practicable after the Corporation receives
written notice of a request for a Shelf Registration, the Corporation shall file
with the Securities and Exchange Commission a registration statement under the
Securities Act for the Shelf Registration (a “Shelf Registration Statement”). 
The Corporation shall use its reasonable best efforts to cause any Shelf
Registration Statement to be declared effective under the Securities Act as soon
as practicable after the initial filing of such Shelf Registration Statement,
and once effective, the Corporation shall cause such Shelf Registration
Statement to remain continuously effective for such time period as is specified
in the request by the Holders, but for no time period longer than the period
ending on the earliest of (A) the third anniversary of the initial effective
date of such Shelf Registration Statement, (B) the date on which all Registrable
Securities covered by such Shelf Registration Statement have been sold pursuant
to the Shelf Registration, and (C) the date as of which there are no longer any
Registrable Securities covered by such Shelf Registration Statement in
existence.  Without limiting the generality of the foregoing, the Corporation
shall use its reasonable best efforts to prepare a Shelf Registration Statement
with respect to all of the Registrable Securities owned by or issuable to the
Wayzata Funds and/or the LLC Option Holders in accordance with the terms of the
LLC Agreement (or, with respect to the Wayzata Funds or any LLC Option Holder,
such lower number of Registrable Securities specified in writing by such Holder
with respect to the Registrable Securities owned by or issuable to such Holder)
to enable and to cause such Shelf Registration Statement to be filed and
maintained with the Securities and Exchange Commission as soon as practicable
after the later to occur of (i) the expiration of the Holdback Period and
(ii) the Corporation becoming eligible to file a Shelf Registration Statement
for a Short-Form Registration; provided that any of the Wayzata Funds and any of
the LLC Option Holders

 

7

--------------------------------------------------------------------------------


 

may, in each case with respect to itself, instruct the Corporation in writing
not to include in such Shelf Registration Statement the Registrable Securities
owned by or issuable to such Wayzata Fund or such LLC Option Holder.  In order
for any of the Wayzata Funds or any LLC Option Holder to be named as a selling
securityholder in such Shelf Registration Statement, the Company may require
such Holder to deliver all information about such Holder that is required to be
included in such Shelf Registration Statement in accordance with applicable law,
including Item 507 of Regulation S-K promulgated under the Securities Act, as
amended from time to time, or any similar successor rule thereto.
Notwithstanding anything to the contrary in Section 2(d)(ii), any Holder that is
named as a selling securityholder in such Shelf Registration Statement may make
a secondary resale under such Shelf Registration Statement without the consent
of the Holders representing a majority of the Registrable Securities or any
other Holder if such resale does not require a supplement to the Shelf
Registration Statement.

 

(ii)                                  In the event that a Shelf Registration
Statement is effective, Holders representing a majority of the Registrable
Securities covered by such Shelf Registration Statement shall have the right at
any time or from time to time to elect to sell pursuant to an offering
(including an underwritten offering (an “Underwritten Takedown”)) Registrable
Securities available for sale pursuant to such registration statement (“Shelf
Registrable Securities”), so long as the Shelf Registration Statement remains in
effect, and the Corporation shall pay all Registration Expenses in connection
therewith.  Holders representing a majority of the Registrable Securities
covered by such Shelf Registration Statement shall make such election by
delivering to the Corporation a written request (a “Shelf Offering Request”) for
such offering specifying the number of Shelf Registrable Securities that such
Holders desire to sell pursuant to such offering (the “Shelf Offering”).  As
promptly as practicable, but no later than two Business Days after receipt of a
Shelf Offering Request, the Corporation shall give written notice (the “Shelf
Offering Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities.  The Corporation, subject to Sections 2(e) and 8 hereof,
shall include in such Shelf Offering the Shelf Registrable Securities of any
other Holder that shall have made a written request to the Corporation for
inclusion in such Shelf Offering (which request shall specify the maximum number
of Shelf Registrable Securities intended to be sold by such Holder) within seven
days after the receipt of the Shelf Offering Notice.  The Corporation shall, as
expeditiously as possible (and in any event within 20 days after the receipt of
a Shelf Offering Request, unless a longer period is agreed to by the Holders
representing a majority of the Registrable Securities that made the Shelf
Offering Request), use its reasonable best efforts to facilitate such Shelf
Offering.  Each Holder agrees that (1) such notice constitutes MNPI and that it
will not engage in any transaction in any securities of the Corporation until
such notice and the information contained therein ceases to constitute MNPI and
(2) such Holder shall treat as confidential the receipt of the Shelf Offering
Notice and shall not disclose or use the information contained in such Shelf
Offering Notice without the prior written consent of the Corporation until such
time as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding the foregoing, if the
Majority Holders wish to engage in an underwritten block trade off of a Shelf
Registration Statement (either through filing an Automatic Shelf Registration
Statement or through a take-down from an existing Shelf Registration Statement),
then notwithstanding the foregoing time periods, such Holders only need to
notify the Corporation of the block trade Shelf Offering two Business Days prior
to the day such offering is to commence (unless a longer period is agreed to by
Holders representing a majority of the Registrable Securities wishing to engage
in the underwritten block trade) and the Corporation shall promptly notify other
Holders and such other Holders must elect whether or not to participate by the
next Business Day (i.e., one Business Day prior to the day such offering is to
commence) (unless a longer period is agreed to by Holders representing a
majority of the Registrable Securities wishing to engage in the underwritten
block trade) and the Corporation shall as expeditiously as possible use its
reasonable best efforts to facilitate such offering (which may close as early as
three Business Days after the date it commences); provided that Holders
representing a majority of the Registrable Securities wishing to engage in the
underwritten block trade shall use commercially reasonable efforts to work with
the Corporation and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.

 

(iv)                              The Corporation shall, at the request of
Holders representing a majority of the Registrable Securities covered by a Shelf
Registration Statement, file any prospectus supplement or, if the applicable
Shelf Registration Statement is an Automatic Shelf Registration Statement, any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by such
Holders to effect such Shelf Offering.

 

(e)                                  Priority on Demand Registrations and Shelf
Offerings.  The Corporation shall not include in any Demand Registration or
Shelf Offering any securities that are not Registrable Securities without the
prior written consent of Holders representing a majority of the Registrable
Securities included in such registration or offering.  If a Demand Registration
or a Shelf Offering is an underwritten offering and the managing underwriters
advise the Corporation in writing that in their opinion the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such offering exceeds the number of Registrable Securities and
other securities, if any, that can be sold therein without adversely affecting
the marketability, proposed offering price, timing or method of distribution of
the offering, the Corporation shall include in such registration or offering, as
applicable, prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested by Holders to be
included that, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Holders thereof on the basis
of the amount of Registrable Securities owned by each such Holder. 
Alternatively, if the number of Registrable Securities which can be included on
a Shelf Registration Statement is otherwise limited by Instruction I.B.6 to
Form S-3 (or any successor provision thereto), the Corporation shall include in
such registration or offering prior to the inclusion of any securities which are
not Registrable Securities the number of Registrable Securities requested to be
included which can be included on such Shelf Registration Statement in
accordance with the requirements of Form S-3, pro rata among the respective
Holders thereof on the basis of the amount of Registrable Securities owned by
each such Holder.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Restrictions on Demand Registration and
Shelf Offerings.

 

(i)                                     The Corporation shall not be obligated
to effect any Demand Registration within 90 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 3 and in which there was no
reduction in the number of Registrable Securities requested to be included.  The
Corporation may, with the consent of Holders representing a majority of the
Registrable Securities, postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the Holders if (A) the Corporation’s board of directors determines in its
reasonable good faith judgment that the offer or sale of Registrable Securities
would reasonably be expected to have a material adverse effect on any proposal
or plan by the Corporation or any Subsidiary to engage in any material
acquisition of assets or stock (other than in the ordinary course of business)
or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Corporation or any Subsidiary,
(B) upon advice of counsel, the sale of Registrable Securities pursuant to the
registration statement would require disclosure of MNPI not otherwise required
to be disclosed under applicable law, and (C) either (x) the Corporation has a
bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure of such MNPI would have a material adverse effect
on the Corporation or the Corporation’s ability to consummate such transaction;
provided that in such event, the Holders shall be entitled to withdraw such
request for a Demand Registration or underwritten Shelf Offering and the
Corporation shall pay all Registration Expenses in connection with such Demand
Registration or Shelf Offering.  The Corporation may delay a Demand Registration
hereunder only once in any twelve-month period, except with the consent of
Majority Holders.  The Corporation also may extend the Suspension Period for an
additional consecutive 60 days with the consent of the Majority Holders, which
consent shall not be unreasonably withheld.

 

(ii)                                  In the case of an event that causes the
Corporation to suspend the use of a Shelf Registration Statement as set forth in
paragraph (f)(i) above or pursuant to applicable subsections of
Section 5(a)(vi) (a “Suspension Event”), the Corporation shall give a notice to
the Holders of Registrable Securities registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing.  If the basis of such suspension
is nondisclosure of MNPI, the Corporation shall not be required to disclose the
subject matter of such MNPI to Holders.  A Holder shall not effect any sales of
the Registrable Securities pursuant to such Shelf Registration Statement (or
such filings) at any time after it has received a Suspension Notice from the
Corporation and prior to receipt of an End of Suspension Notice (as defined
below).  Each Holder agrees that (1) such notice constitutes MNPI and that it
will not engage in any transaction in any securities of the Corporation until
such notice and the information contained therein ceases to constitute MNPI and
(2) such Holder shall treat as

 

10

--------------------------------------------------------------------------------


 

confidential the receipt of the Suspension Notice and shall not disclose or use
the information contained in such Suspension Notice without the prior written
consent of the Corporation until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.  Holders may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Corporation, which End of
Suspension Notice shall be given by the Corporation to the Holders and their
counsel, if any, promptly following the conclusion of any Suspension Event.

 

(iii)                               Notwithstanding any provision herein to the
contrary, if the Corporation gives a Suspension Notice with respect to any Shelf
Registration Statement pursuant to this Section 2(f), the Corporation agrees
that it shall (A) extend the period of time during which such Shelf Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice, and (B) provide copies of any supplemented or amended
prospectus necessary to resume sales, with respect to each Suspension Event;
provided that such period of time shall not be extended beyond the date that
there are no longer Registrable Securities covered by such Shelf Registration
Statement.

 

(g)                                  Selection of Underwriters.  Holders
representing a majority of the Registrable Securities included in any Demand
Registration shall have the right to select the investment banker(s) and
manager(s) to administer the offering (including assignment of titles), subject
to the Corporation’s approval not be unreasonably withheld, conditioned or
delayed.  If any Shelf Offering is an Underwritten Offering, the Holders
representing a majority of the Registrable Securities participating in such
Underwritten Offering shall have the right to select the investment
banker(s) and manager(s) to administer the offering relating to such Shelf
Offering (including assignment of titles), subject to the Corporation’s approval
not be unreasonably withheld, conditioned or delayed.

 

(h)                                 Other Registration Rights.  The Corporation
represents and warrants that it is not a party to, or otherwise subject to, any
other agreement granting registration rights to any other Person with respect to
any securities of the Corporation.  Except as provided in this Agreement, the
Corporation shall not grant to any Persons the right to request the Corporation
or any Subsidiary to register any Capital Stock of the Corporation or of any
Subsidiary, or any securities convertible or exchangeable into or exercisable
for such securities, without the prior written consent of the Majority Holders.

 

Section 3.                                           Piggyback Registrations.

 

(a)                                 Right to Piggyback.  Following the IPO,
whenever the Corporation proposes to register any of its securities under the
Securities Act (other than (i) pursuant to a Demand Registration, (ii) in
connection with registrations on Form S-4 or S-8 promulgated by the Securities
and Exchange Commission or any successor or similar forms or (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities) and the

 

11

--------------------------------------------------------------------------------


 

registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Corporation shall give prompt
written notice (in any event within three Business Days after its receipt of
notice of any exercise of demand registration rights other than under this
Agreement) to all Holders of its intention to effect such Piggyback Registration
and, subject to the terms of Section 3(c) and Section 3(d), shall include in
such Piggyback Registration (and in all related registrations or qualifications
under blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Corporation has received written requests for
inclusion therein within 20 days after delivery of the Corporation’s notice.

 

(b)                                 Piggyback Expenses.  The Registration
Expenses of the Holders shall be paid by the Corporation in all Piggyback
Registrations, whether or not any such registration became effective.

 

(c)                                  Priority on Primary Registrations.  If a
Piggyback Registration is an underwritten primary registration on behalf of the
Corporation, and the managing underwriters advise the Corporation in writing
that in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Corporation shall include in such
registration (i) first, the securities the Corporation proposes to sell,
(ii) second, the Registrable Securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect, pro rata among the Holders on the basis of the number of
Registrable Securities owned by each such Holder, and (iii) third, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.

 

(d)                                 Priority on Secondary Registrations.  If a
Piggyback Registration is an underwritten secondary registration on behalf of
holders of the Corporation’s securities (other than the Holders), and the
managing underwriters advise the Corporation in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Corporation shall include in such registration (i) first, the
securities requested to be included therein by the initial holders requesting
such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect, (ii) second, the Registrable Securities of Holders
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
such Holders on the basis of the number of Registrable Securities owned by each
such Holder and (iii) third, other securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect.

 

(e)                                  Selection of Underwriters.  If any
Piggyback Registration is an underwritten offering, the selection of investment
banker(s) and manager(s) for the offering shall be at the election of the
Corporation (in the case of a primary registration) or at the election of the
holders of other Corporation securities requesting such registration (in the
case of a secondary registration); provided that Holders representing a majority
of the Registrable Securities included in such Piggyback Registration may
request that one or more investment banker(s) or manager(s)

 

12

--------------------------------------------------------------------------------


 

be included in such offering (such request not to be binding on the Corporation
or such other initiating holders of Corporation securities).

 

(f)                                   Right to Terminate Registration.  The
Corporation shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 whether or not any Holder has elected to
include securities in such registration.  The Registration Expenses of such
withdrawn registration shall be borne by the Corporation in accordance with
Section 6.

 

Section 4.                                           Holdback Agreements.

 

(a)                                 Holders of Registrable Securities.  If
requested by the Corporation, each Holder participating in an underwritten
Public Offering shall enter into customary lock-up agreements with the managing
underwriter(s) of such Public Offering.  In the absence of any such lock-up
agreement, each Holder agrees as follows:

 

(i)                                     in connection with the IPO, such Holder
shall not (A) offer, sell, pledge, contract to sell or grant any option to
purchase, or otherwise transfer or dispose of (including sales pursuant to
Rule 144), directly or indirectly, any shares of Capital Stock of the
Corporation (including Capital Stock of the Corporation that may be deemed to be
owned beneficially by such Holder in accordance with the rules and regulations
of the Securities and Exchange Commission) (collectively, “Securities”),
(B) enter into a transaction which would have the same effect as described in
clause (A) above, (C) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Securities, whether such transaction is to be settled by delivery of such
Securities, in cash or otherwise (each of (A), (B) and (C) above, a “Sale
Transaction”), or (D) publicly disclose the intention to enter into any Sale
Transaction, commencing on the earlier of the date on which the Corporation
gives notice to the Holders that a preliminary prospectus has been circulated
for the IPO or the “pricing” of such offering and continuing to the date that is
180 days following the date of the final prospectus for the IPO (the “Holdback
Period”), unless the underwriters managing the IPO otherwise agree in writing;
provided, however, that if the Holdback Period is shortened or terminated early
for any Holder that together with its Affiliates holds two percent (2%) or more
of the outstanding Registrable Securities, the Holdback period for each other
Holder also shall be shortened or terminated to the same extent;

 

(ii)                                  in connection with all underwritten Public
Offerings (including the IPO), such Holder shall not effect any Sale Transaction
commencing on the earlier of the date on which the Corporation gives notice to
the Holders of the circulation of a preliminary or final prospectus for such
Public Offering or the “pricing” of such offering and continuing to the date
that is 90 days following the date of the final prospectus for such Public
Offering (a “Follow-On Holdback Period”), unless, if an underwritten Public
Offering, the underwriters managing the Public Offering otherwise agree in
writing;

 

(iii)                               in the event that (A) the Corporation issues
an earnings release or discloses other material information or a material event
relating to the Corporation and its Subsidiaries occurs during the last 17 days
of the Holdback Period or any Follow-On Holdback Period (as applicable) or
(B) prior to the expiration of the Holdback Period or

 

13

--------------------------------------------------------------------------------


 

any Follow-On Holdback Period (as applicable), the Corporation announces that it
will release earnings results during the 16-day period beginning upon the
expiration of such period, then to the extent necessary for a managing or
co-managing underwriter of a registered offering hereunder to comply with FINRA
Rule 2711(f)(4), if agreed to by the Holders representing a majority of the
Registrable Securities included in such Underwritten Offering, the Holdback
Period or the Follow-On Holdback Period (as applicable) shall be extended until
18 days after the earnings release or disclosure of other material information
or the occurrence of the material event, as the case may be (a “Holdback
Extension”); and

 

(iv)                              The foregoing clauses (i) through (iii) shall
not apply to (A) the sale of Capital Stock pursuant to the terms of the
underwriting agreement entered into in connection with such underwritten Public
Offering, or (B) transactions relating to shares of Capital Stock or other
securities acquired in open market transactions after the completion of the
Public Offering, provided that no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made in connection with transfers or
dispositions of such shares of Capital Stock or other securities acquired in
such open market transactions (other than a filing on Form 5 made after the
expiration of the Holdback Period), or (C) transfers of Capital Stock or any
security convertible into Capital Stock to the spouse, domestic partner, parent,
sibling, child or grandchild (each an “immediate family member”) of such holder
or to a trust formed for the benefit of such holder or of an immediate family
member of the undersigned, or (D) transfers of Capital Stock or any security
convertible into Capital Stock as a bona fide gift, or (E) distributions of
shares of Capital Stock or any security convertible into Capital Stock to
limited partners, members, stockholders or affiliates of the undersigned or to
any investment fund or other entity controlled or managed by, or under common
control or management with, such holder, or (F) as a distribution by a trust to
its beneficiaries, provided that in the case of any transfer or distribution
pursuant to clause (C), (D), (E) or (F), (1) each donee or distributee shall
sign and deliver a lock-up agreement substantially in the form of the lock-up
agreement entered into by such holder and (2) no such transfer or distribution
in (C), (D), (E) or (F) shall be permitted if it shall require a filing under
Section 16(a) or Section 13(d) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Capital Stock, and no such filing under
Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily made
during the Holdback Period, or (G) the receipt by the undersigned from the
Corporation of Capital Stock upon a vesting event of Capital Stock or rights to
acquire Capital stock pursuant to the Corporation’s equity incentive plans or
the exercise by such holder of options to purchase Capital Stock issued pursuant
to the Corporation’s equity incentive plans (including, in each case, by way of
net exercise, but for the avoidance of doubt, excluding all manners of exercise
that would involve a sale of any securities relating to such options, whether to
cover the applicable aggregate exercise price, withholding tax obligations or
otherwise), provided that (1) any securities received upon such vesting event or
exercise will also be subject to the terms of such holder’s lock-up agreement
and (2) no such vesting event or exercise shall be permitted if it shall require
a filing under Section 16(a) or Section 13(d) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Capital Stock, and no such filing
under Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily
made during the Holdback Period in connection with such vesting event or

 

14

--------------------------------------------------------------------------------


 

exercise, or (H) transfers of Capital Stock or any securities convertible into
or exercisable or exchangeable for Capital Stock to the Corporation, pursuant to
agreements under which the Corporation has the option to repurchase such shares
or securities or a right of first refusal with respect to transfers of such
shares or securities, provided that unless such transfers are pursuant to the
Corporation’s option to repurchase in the event such holder is terminated or
resigns as an employee of the Corporation, no transfer shall be permitted if it
shall require a filing under Section 16(a) or Section 13(d) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Capital Stock, and no
such filing under Section 16(a) or Section 13(d) of the Exchange Act shall be
voluntarily made during the Holdback Period in connection with such transfer
(other than a filing on Form 5 pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Capital Stock, provided that (1) such plan does
not provide for the transfer of Capital Stock during the Holdback Period and
(2) to the extent a public announcement or filing under the Exchange Act, if
any, is required of or voluntarily made by or on behalf of such holder or the
Corporation regarding the establishment of such plan, such announcement or
filing shall include a statement to the effect that no transfer of Capital Stock
may be made under such plan during the Holdback Period.

 

The Corporation may impose stop-transfer instructions with respect to the shares
of Capital Stock (or other securities) subject to the restrictions set forth in
this Section 4(a) until the end of such period, including any Holdback
Extension.

 

(b)                                 The Corporation.  The Corporation (i) shall
not file any registration statement for a Public Offering or cause any such
registration statement to become effective, or effect any public sale or
distribution of its equity securities, or any securities, options or rights
convertible into or exchangeable or exercisable for such securities (including
Class B Common Stock and Common Units) during any Holdback Period or Follow-On
Holdback Period (as extended during any Holdback Extension), and (ii) shall use
its reasonable best efforts to cause (A) each holder of at least one percent
(1%) (on a fully-diluted basis) of its Class A Common Stock, or any securities
convertible into or exchangeable or exercisable for Class A Common Stock
(including Class B Common Stock and Common Units), purchased from the
Corporation or the Company, as applicable, at any time after the date of this
Agreement (other than in a Public Offering) and (B) each of its directors and
executive officers to agree not to effect any Sale Transaction during any
Holdback Period or Follow-On Holdback Period (as extended during any Holdback
Extension), except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the Public Offering otherwise agree
in writing.

 

(c)                                  Exceptions.  The foregoing holdback
agreements in Section 4(a) and (b) shall not apply to a registration in
connection with an employee benefit plan or in connection with any registration
on form S-4 or similar form in connection with any type of acquisition
transaction or exchange offer.

 

Section 5.                                           Registration Procedures.

 

(a)                                 Whenever the Holders have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, (i) such Holders shall, if applicable, cause such
Registrable Securities to be exchanged into Shares in accordance with the

 

15

--------------------------------------------------------------------------------


 

terms of the LLC Agreement prior to sale of such Registrable Securities and
(ii), the Corporation shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Corporation
shall as expeditiously as possible:

 

(i)                                     in accordance with the Securities Act
and all applicable rules and regulations promulgated thereunder, prepare and
file with the Securities and Exchange Commission a registration statement, and
all amendments and supplements thereto and related prospectuses, with respect to
such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Corporation shall furnish to the counsel selected by the Holders
representing a majority of the Registrable Securities covered by such
registration statement copies of all such documents proposed to be filed, which
documents shall be subject to the review and comment of such counsel);

 

(ii)                                  notify each holder of Registrable
Securities of (A) the issuance by the Securities and Exchange Commission of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose, (B) the receipt by the
Corporation or its counsel of any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose and (C) the
effectiveness of each registration statement filed hereunder;

 

(iii)                               prepare and file with the Securities and
Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period ending when all of the
securities covered by such registration statement have been disposed of in
accordance with the intended methods of distribution by the sellers thereof set
forth in such registration statement (but in any event not before the expiration
of any longer period required under the Securities Act or, if such registration
statement relates to an underwritten Public Offering, such longer period as in
the opinion of counsel for the underwriters a prospectus is required by law to
be delivered in connection with sale of Registrable Securities by an underwriter
or dealer) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement;

 

(iv)                              furnish to each seller of Registrable
Securities thereunder such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), each Free Writing Prospectus
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

(v)                                 use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or blue sky
laws of such jurisdictions as any seller

 

16

--------------------------------------------------------------------------------


 

reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Corporation shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (B) consent to general service of
process in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 

(vi)                              notify each seller of such Registrable
Securities (A) promptly after it receives notice thereof, of the date and time
when such registration statement and each post-effective amendment thereto has
become effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any request
by the Securities and Exchange Commission for the amendment or supplementing of
such registration statement or prospectus or for additional information and
(C) at any time when a prospectus relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 2(f), at the request of any such seller,
the Corporation shall prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading;

 

(vii)                           use reasonable best efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Corporation are then listed and, if not so listed, to
be listed on a securities exchange and, without limiting the generality of the
foregoing, to arrange for at least two market markers to register as such with
respect to such Registrable Securities with FINRA;

 

(viii)                        use reasonable best efforts to provide a transfer
agent and registrar for all such Registrable Securities not later than the
effective date of such registration statement;

 

(ix)                              enter into and perform such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the Holders representing a majority of the Registrable
Securities being sold or the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, effecting a stock split, combination of shares,
recapitalization or reorganization);

 

(x)                                 make available for inspection by any seller
of Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate and business documents and properties of the
Corporation as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Corporation’s officers, directors, employees,
agents,

 

17

--------------------------------------------------------------------------------


 

representatives and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such registration statement;

 

(xi)                              take all reasonable actions to ensure that any
Free-Writing Prospectus utilized in connection with any Demand Registration or
Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(xii)                           otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the Securities and Exchange
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of the Corporation’s first full calendar quarter
after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158;

 

(xiii)                        to the extent that a Holder, in its sole and
exclusive judgment, might be deemed to be an underwriter of any Registrable
Securities or a controlling person of the Corporation, permit such Holder to
participate in the preparation of such registration or comparable statement and
allow such Holder to provide language for insertion therein, in form and
substance satisfactory to the Corporation, which in the reasonable judgment of
such Holder and its counsel should be included;

 

(xiv)                       in the event of the issuance of any stop order
suspending the effectiveness of a registration statement, or the issuance of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Class A Common Stock included in such registration
statement for sale in any jurisdiction use reasonable best efforts promptly to
obtain the withdrawal of such order;

 

(xv)                          use its reasonable best efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Registrable Securities;

 

(xvi)                       cooperate with the Holders of Registrable Securities
covered by the registration statement and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement and enable such securities to be in such denominations
and registered in such names as the managing underwriter, or agent, if any, or
such Holders may request;

 

(xvii)                    cooperate with each Holder of Registrable Securities
covered by the registration statement and each underwriter or agent
participating in the disposition of

 

18

--------------------------------------------------------------------------------


 

such Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;

 

(xviii)                 use its reasonable best efforts to make available the
executive officers of the Corporation to participate with the Holders of
Registrable Securities covered by the registration statement and any
underwriters in any “road shows” or other selling efforts that may be reasonably
requested by the Holders in connection with the methods of distribution for the
Registrable Securities;

 

(xix)                       in the case of any underwritten Public Offering, use
its reasonable best efforts to obtain one or more cold comfort letters from the
Corporation’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the Holders
representing a majority of the Registrable Securities being sold reasonably
request;

 

(xx)                          in the case of any underwritten Public Offering,
use its reasonable best efforts to provide a legal opinion of the Corporation’s
outside counsel, dated the effective date of such registration statement and the
date of the closing under the underwriting agreement, the registration
statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions of such nature, which opinion shall be addressed to
the underwriters and the Holders of such Registrable Securities being sold;

 

(xxi)                       if the Corporation files an Automatic Shelf
Registration Statement covering any Registrable Securities, use its reasonable
best efforts to remain a WKSI (and not become an ineligible issuer (as defined
in Rule 405 under the Securities Act)) during the period during which such
Automatic Shelf Registration Statement is required to remain effective;

 

(xxii)                    if the Corporation does not pay the filing fee
covering the Registrable Securities at the time an Automatic Shelf Registration
Statement is filed, pay such fee at such time or times as the Registrable
Securities are to be sold; and

 

(xxiii)                 if the Automatic Shelf Registration Statement has been
outstanding for at least three (3) years, at the end of the third year, file a
new Automatic Shelf Registration Statement covering the Registrable Securities,
and, if at any time when the Corporation is required to re-evaluate its WKSI
status the Corporation determines that it is not a WKSI, use its reasonable best
efforts to refile the Shelf Registration Statement on Form S-3 and, if such form
is not available, Form S-1 and keep such registration statement effective during
the period during which such registration statement is required to be kept
effective.

 

(b)                                 Any officer of the Corporation who is a
Holder agrees that if and for so long as he or she is employed by the
Corporation or any Subsidiary thereof, he or she shall participate fully in the
sale process in a manner customary and reasonable for persons in like positions
and consistent with his or her other duties with the Corporation and in
accordance with applicable

 

19

--------------------------------------------------------------------------------


 

law, including the preparation of the registration statement and the preparation
and presentation of any road shows.

 

(c)                                  The Corporation may require each Holder
requesting, or electing to participate in, any registration to furnish the
Corporation such information regarding such Holder and the distribution of such
Registrable Securities as the Corporation may from time to time reasonably
request in writing.

 

(d)                                 If the Wayzata Funds or any of their
respective Affiliates seek to effectuate an in-kind distribution of all or part
of their respective Registrable Securities to their respective direct or
indirect equityholders, the Corporation shall, subject to any applicable
lock-ups, work with the foregoing persons to facilitate such in-kind
distribution in the manner reasonably requested.

 

Section 6.                                           Registration Expenses.

 

(a)                                 The Corporation’s Obligation.  All expenses
incident to the Corporation’s performance of or compliance with this Agreement
(including, without limitation, all registration, qualification and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Corporation and all independent
certified public accountants, underwriters (excluding underwriting discounts and
commissions) and other Persons retained by the Corporation) (all such expenses
being herein called “Registration Expenses”), shall be borne as provided in this
Agreement, except that the Corporation shall, in any event, pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Corporation are
then listed.  Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions applicable to the securities sold for
such Person’s account.

 

(b)                                 Counsel Fees and Disbursements.  In
connection with each Demand Registration, each Piggyback Registration and each
Shelf Offering that is an underwritten Public Offering, the Corporation shall
reimburse the Holders of Registrable Securities included in such registration
for the reasonable fees and disbursements of one counsel chosen by the Holders
representing a majority of the Registrable Securities included in such
registration or participating in such Shelf Offering and disbursements of each
additional counsel retained by any Holder for the purpose of rendering a legal
opinion on behalf of such Holder in connection with any underwritten Demand
Registration, Piggyback Registration or Shelf Offering.

 

Section 7.                                           Indemnification and
Contribution.

 

(a)                                 By the Corporation.  The Corporation shall
indemnify and hold harmless, to the extent permitted by law, each Holder, such
Holder’s officers, directors, managers, employees, agents and representatives,
and each Person who controls such Holder (within the meaning of the Securities
Act) (the “Indemnified Parties”) against all losses, claims, actions, damages,

 

20

--------------------------------------------------------------------------------


 

liabilities and expenses (including with respect to actions or proceedings,
whether commenced or threatened, and including reasonable attorney fees and
expenses) caused by, resulting from, arising out of, based upon or related to
any of the following statements, omissions or violations (each a “Violation”) by
the Corporation: (i) any untrue or alleged untrue statement of material fact
contained in (A) any registration statement, prospectus, preliminary prospectus
or Free-Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the
Corporation or based upon written information furnished by or on behalf of the
Corporation filed in any jurisdiction in order to qualify any securities covered
by such registration under the securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Corporation of the Securities Act or any other similar federal
or state securities laws or any rule or regulation promulgated thereunder
applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with any such registration, qualification or
compliance.  In addition, the Corporation will reimburse such Indemnified Party
for any legal or any other expenses reasonably incurred by them in connection
with investigating or defending any such losses.  Notwithstanding the foregoing,
the Corporation shall not be liable in any such case to the extent that any such
losses result from, arise out of, are based upon, or relate to an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such registration statement, any such prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Corporation by such Indemnified Party
expressly for use therein or by such Indemnified Party’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Corporation has furnished such Indemnified Party
with a sufficient number of copies of the same.  In connection with an
underwritten offering, the Corporation shall indemnify such underwriters, their
officers and directors, and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Indemnified Parties.

 

(b)                                 By Each Holder.  In connection with any
registration statement in which a Holder is participating, each such Holder
shall furnish to the Corporation in writing such information and affidavits as
the Corporation reasonably requests for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, shall
indemnify the Corporation, its officers, directors, managers, employees, agents
and representatives, and each Person who controls the Corporation (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such Holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each Holder and shall be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Claim Procedure.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that the failure to give prompt notice shall impair any Person’s right
to indemnification hereunder only to the extent such failure has prejudiced the
indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party.  If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld,
conditioned or delayed).  An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.  In such instance, the conflicted indemnified parties shall have a right
to retain one separate counsel, chosen by the Holders representing a majority of
the Registrable Securities included in the registration if such Holders are
indemnified parties, at the expense of the indemnifying party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 7 is held by a court of competent jurisdiction to
be unavailable to, or is insufficient to hold harmless, an indemnified party or
is otherwise unenforceable with respect to any loss, claim, damage, liability or
action referred to herein, then the indemnifying party shall contribute to the
amounts paid or payable by such indemnified party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each seller of Registrable Securities, to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The parties hereto agree that it would not
be just or equitable if the contribution pursuant to this Section 7(d) were to
be determined by pro rata allocation or by any other method of allocation that
does not take into account such equitable considerations.  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
liabilities or expenses referred to herein shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)                                  Release.  No indemnifying party shall,
except with the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement that does not include as

 

22

--------------------------------------------------------------------------------


 

an unconditional term thereof giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.  Notwithstanding anything to the contrary in this Section 7, an
indemnifying party shall not be liable for any amounts paid in settlement of any
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the indemnifying party, such consent not to be unreasonably
withheld, conditioned or delayed.

 

(f)                                   Non-exclusive Remedy; Survival.  The
indemnification and contribution provided for under this Agreement shall be in
addition to any other rights to indemnification or contribution that any
indemnified party may have pursuant to law or contract and shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities and
the termination or expiration of this Agreement.  Notwithstanding the foregoing,
to the extent that the provisions on indemnification and contribution contained
in the underwriting agreement entered into in connection with the underwritten
public offering are in conflict with the foregoing provisions, the provisions in
the underwriting agreement shall control.

 

Section 8.                                           Underwritten Registrations.

 

(a)                                 Participation.  No Person may participate in
any Public Offering hereunder which is underwritten unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder shall be required to sell more than the number of Registrable
Securities such Holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements. 
Each Holder shall execute and deliver such other agreements as may be reasonably
requested by the Corporation and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4, Section 5 and this
Section 8(a) or that are necessary to give further effect thereto.  To the
extent that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Corporation and the underwriters created pursuant to this
Section 8(a).

 

(b)                                 Price and Underwriting Discounts.  In the
case of an underwritten Demand Registration or Underwritten Takedown requested
by Holders pursuant to this Agreement, the price, underwriting discount and
other financial terms of the related underwriting agreement for the Registrable
Securities shall be determined by the Holders representing a majority of the
Registrable Securities included in such underwritten offering.

 

(c)                                  Suspended Distributions.  Each Person that
is participating in any registration under this Agreement, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Section 5(a)(vi)(B) or (C), shall immediately discontinue the disposition of
its Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section

 

23

--------------------------------------------------------------------------------


 

5(a)(vi).  In the event the Corporation has given any such notice, the
applicable time period set forth in Section 5(a)(iii) during which a
Registration Statement is to remain effective shall be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to this Section 8(c) to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 5(a)(vi).

 

Section 9.                                           Additional Parties;
Joinder.  Subject to the prior written consent of the Majority Holders, the
Corporation may require any Person who acquires Class A Common Stock or rights
to acquire Class A Common Stock from the Corporation after the date hereof
(including without limitation any Person who acquires Common Units or any LLC
Options) to become a party to this Agreement (each such Person, an “Additional
Investor”) and to succeed to all of the rights and obligations of a Holder under
this Agreement by obtaining an executed joinder to this Agreement from such
Additional Investor in the form of Exhibit A attached hereto (a “Joinder”). 
Upon the execution and delivery of a Joinder by such Additional Investor, the
Class A Common Stock of the Corporation acquired by such Additional Investor or
issuable upon redemption or exchange of Common Units acquired by such Additional
Investor (the “Acquired Common”) shall be Registrable Securities to the extent
provided herein, such Additional Investor shall be a Holder under this Agreement
with respect to the Acquired Common, and the Corporation shall add such
Additional Investor’s name and address to the Schedule of Investors and
circulate such information to the parties to this Agreement.

 

Section 10.                                    Current Public Information.  At
all times after the Corporation has filed a registration statement with the
Securities and Exchange Commission pursuant to the requirements of either the
Securities Act or the Exchange Act, the Corporation shall file all reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as any Holder may reasonably request, all to the
extent required to enable such Holders to sell Registrable Securities pursuant
to Rule 144.  Upon request, the Corporation shall deliver to any Holder a
written statement as to whether it has complied with such requirements.

 

Section 11.                                    Subsidiary Public Offering.  If,
after an initial Public Offering of the Capital Stock of one of its Subsidiaries
(including the Company), the Corporation distributes securities of such
Subsidiary to its equityholders, then the rights and obligations of the
Corporation pursuant to this Agreement shall apply, mutatis mutandis, to such
Subsidiary, and the Corporation shall cause such Subsidiary to comply with such
Subsidiary’s obligations under this Agreement.

 

Section 12.                                    Transfer of Registrable
Securities.

 

(a)                                 Restrictions on Transfers.  Notwithstanding
anything to the contrary contained herein, except in the case of (i) a transfer
to the Corporation, (ii) a transfer by any Wayzata Fund or any of its Affiliates
to its respective equityholders, (iii) a Public Offering, (iv) a sale pursuant
to Rule 144 after the completion of the IPO or (v) a transfer in connection with
a sale of the Corporation, prior to transferring any Registrable Securities to
any Person (including, without limitation, by operation of law), the
transferring Holder shall cause the prospective transferee to execute and
deliver to the Corporation a Joinder agreeing to be bound by the terms of this

 

24

--------------------------------------------------------------------------------


 

Agreement.  Any transfer or attempted transfer of any Registrable Securities in
violation of any provision of this Agreement shall be void, and the Corporation
shall not record such transfer on its books or treat any purported transferee of
such Registrable Securities as the owner thereof for any purpose.

 

(b)                                 Legend.  Each certificate evidencing any
Registrable Securities and each certificate issued in exchange for or upon the
transfer of any Registrable Securities (unless such Registrable Securities would
no longer be Registrable Securities after such transfer) shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF NOVEMBER 26, 2014, BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE
“CORPORATION”) AND CERTAIN OF THE CORPORATION’S STOCKHOLDERS, AS AMENDED FROM
TIME TO TIME.  A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE CORPORATION TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

The Corporation shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof, and shall cause the Company to
imprint such legend on certificates, if any, evidencing Common Units
exchangeable for Registrable Securities outstanding prior to the date hereof. 
The legend set forth above shall be removed from the certificates evidencing any
securities that have ceased to be Registrable Securities.

 

Section 13.                                    MNPI Provisions.

 

(a)                                 Each Holder acknowledges that (i) the
provisions of this Agreement that require communications by the Corporation or
other Holders to such Holder may result in such Holder and its Representatives
acquiring MNPI (which may include, solely by way of illustration, the fact that
an offering of the Corporation’s securities is pending or the number of
Corporation securities or the identity of the selling Holders), and (ii) there
is no limitation on the duration of time that such Holder and its
Representatives may be in possession of MNPI and no requirement that the Company
or other Holders make any public disclosure to cause such information to cease
to be MNPI; provided that the Corporation will use commercially reasonable
efforts to promptly notify each Holder if any proposed Registration or offering
for which a notice has been delivered pursuant to this Agreement has been
terminated or aborted.

 

(b)                                 Each Holder agrees that it will maintain the
confidentiality of such MNPI and, to the extent such Holder is not a natural
person, such confidential treatment shall be in accordance with procedures
adopted by it in good faith to protect confidential information of third parties
delivered to such Holder (“Policies”); provided that a holder may deliver or
disclose MNPI to (i) its directors, officers, employees, agents, attorneys,
affiliates and financial and other advisors (collectively, the
“Representatives”), but solely to the extent such disclosure reasonably relates
to its evaluation of exercise of its rights under this Agreement and the sale of
any Registrable Securities in connection with the subject of the notice,
(ii) any federal or state regulatory authority having jurisdiction over such
Holder, (iii) any Person if necessary to effect compliance

 

25

--------------------------------------------------------------------------------


 

with any law, rule, regulation or order applicable to such Holder, (iv) in
response to any subpoena or other legal process, or (v) in connection with any
litigation to which such Holder is a party; provided further, that in the case
of clause (i), the recipients of such MNPI are subject to the Policies or agree
to hold confidential the MNPI in a manner substantially consistent with the
terms of Section 13 and that in the case of clauses (ii) through (v), such
disclosure is required by law and you promptly notify the Corporation of such
disclosure to the extent such Holder is legally permitted to give such notice.

 

(c)                                  Each Holder, by its execution of a
counterpart to this agreement or of a Joinder, hereby (i) acknowledges that it
is aware that the U.S. securities laws prohibit any person who has MNPI about a
company from purchasing or selling, directly or indirectly, securities of such
company (including entering into hedge transactions involving such securities),
or from communicating such information to any other person under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell such securities, and (ii) agrees that it will not use or permit any third
party to use, and that it will use its reasonable best efforts to assure that
none of its representatives will use or permit any third party to use, any MNPI
the Corporation provides in contravention of the U.S. securities laws and you
will cease trading in the Company’s securities while in possession of material
non-public information.

 

(d)                                 Each Holder shall have the right, at any
time and from time to time, to elect to not receive any notice that the
Corporation or any other Holders otherwise are required to deliver pursuant to
this Agreement by delivering to the Corporation a written statement signed by
such Holder that it does not want to receive any notices hereunder (an “Opt-Out
Request”); in which case and notwithstanding anything to the contrary in this
Agreement the Corporation and other Holders shall not be required to, and shall
not, deliver any notice or other information required to be provided to Holders
hereunder to the extent that the Corporation or such other Holders reasonably
expect would result in a Holder acquiring MNPI.  An Opt-Out Request may state a
date on which it expires or, if no such date is specified, shall remain in
effect indefinitely.  A Holder who previously has given the Corporation an
Opt-Out Request may revoke such request at any time, and there shall be no limit
on the ability of a Holder to issue and revoke subsequent Opt-Out Requests;
provided that each Holder shall use commercially reasonable efforts to minimize
the administrative burden on the Corporation arising in connection with any such
Opt-Out Requests.

 

Section 14.                                    General Provisions.

 

(a)                                 Amendments and Waivers.  Except as otherwise
provided herein, the provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Corporation and the Majority
Holders; provided that no such amendment, modification or waiver that would
materially and adversely affect a Holder (for clarity, including without
limitation any LLC Option Holder) in a manner materially different than any
other Holder (provided that the accession by Additional Investors to this
Agreement pursuant to Section 9 shall not be deemed to adversely affect any
Holder), shall be effective against such Holder without the consent of such
Holder that is materially and adversely affected thereby.  The failure or delay
of any Person to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms.  A waiver or

 

26

--------------------------------------------------------------------------------


 

consent to or of any breach or default by any Person in the performance by that
Person of his, her or its obligations under this Agreement shall not be deemed
to be a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
under this Agreement.

 

(b)                                 Remedies.  The parties to this Agreement
shall be entitled to enforce their rights under this Agreement specifically
(without posting a bond or other security), to recover damages caused by reason
of any breach of any provision of this Agreement and to exercise all other
rights existing in their favor.  The parties hereto agree and acknowledge that a
breach of this Agreement would cause irreparable harm and money damages would
not be an adequate remedy for any such breach and that, in addition to any other
rights and remedies existing hereunder, any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or other security) in order to
enforce or prevent violation of the provisions of this Agreement.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited, invalid, illegal or unenforceable in any respect under
any applicable law or regulation in any jurisdiction, such prohibition,
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement in such
jurisdiction or in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such prohibited, invalid,
illegal or unenforceable provision had never been contained herein.

 

(d)                                 Entire Agreement.  Except as otherwise
provided herein, this Agreement contains the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.

 

(e)                                  Successors and Assigns.  This Agreement
shall bind and inure to the benefit and be enforceable by the Corporation and
its successors and assigns and the Holders and their respective successors and
assigns (whether so expressed or not).  In addition, whether or not any express
assignment has been made, the provisions of this Agreement which are for the
benefit Holders are also for the benefit of, and enforceable by, any subsequent
or successor Holder.

 

(f)                                   Notices.  Any notice, demand or other
communication to be given under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given (i) when delivered
personally to the recipient, (ii) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient but; if not,
then on the next Business Day, (iii) one Business Day after it is sent to the
recipient by reputable overnight courier service (charges prepaid) or (iv) three
Business Days after it is mailed to the recipient by first class mail, return
receipt requested.  Such notices, demands and other communications shall be sent
to the Corporation at the address specified below and to any Holder or to any
other party subject to this Agreement at such address as indicated on the
Schedule of Investors (or in the case of any LLC Option Holder, at the address
of such Person on file with the Company), or at such address or to the attention
of such other Person as the recipient party has specified by prior

 

27

--------------------------------------------------------------------------------


 

written notice to the sending party.  Any party may change such party’s address
for receipt of notice by providing prior written notice of the change to the
sending party as provided herein.  The Corporation’s address is:

 

Neff Corporation
3750 N.W. 87th Avenue, Suite 400
Miami, Florida 33178
Attn: Chief Financial Officer
Facsimile: (305) 513-4156

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Dennis D. Lamont, Esq.
Facsimile: (212) 751-4864

 

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

 

(g)                                  Business Days.  If any time period for
giving notice or taking action hereunder expires on a day that is not a Business
Day, the time period shall automatically be extended to the business day
immediately following Business Day.

 

(h)                                 Governing Law.  The corporate law of the
State of Delaware shall govern all issues and questions concerning the relative
rights of the Corporation and its stockholders.  All other issues and questions
concerning the construction, validity, interpretation and enforcement of this
Agreement and the exhibits and schedules hereto shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

 

(i)                                     MUTUAL WAIVER OF JURY TRIAL.  AS A
SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER
INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH
PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.

 

(j)                                    CONSENT TO JURISDICTION AND SERVICE OF
PROCESS.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
THE CITY AND COUNTY OF NEW YORK BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE
PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR

 

28

--------------------------------------------------------------------------------


 

DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k)                                 No Recourse.  Notwithstanding anything to
the contrary in this Agreement, the Corporation and each Holder agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement, shall be had against
any current or future director, officer, employee, general or limited partner or
member of any Holder or of any Affiliate or assignee thereof, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such for any obligation of any
Holder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

(l)                                     Descriptive Headings; Interpretation. 
The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.  The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.

 

(m)                             No Strict Construction.  The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.

 

(n)                                 Counterparts.  This Agreement may be
executed in multiple counterparts, any one of which need not contain the
signature of more than one party, but all such counterparts taken together shall
constitute one and the same agreement.

 

(o)                                 Electronic Delivery.  This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent executed and delivered by means
of a photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party

 

29

--------------------------------------------------------------------------------


 

hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or electronic mail to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic mail as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

(p)                                 Further Assurances.  In connection with this
Agreement and the transactions contemplated hereby, each Holder shall execute
and deliver any additional documents and instruments and perform any additional
acts that may be necessary or appropriate to effectuate and perform the
provisions of this Agreement and the transactions contemplated hereby.

 

(q)                                 No Inconsistent Agreements.  The Corporation
shall not hereafter enter into any agreement with respect to its securities
which is inconsistent with or violates the rights granted to the Holders in this
Agreement.

 

* * * * *

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NEFF CORPORATION

 

 

 

 

 

By:

/s/ MARK IRION

 

Name:

Mark Irion

 

Its:

Chief Financial Officer

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND II, L.P.

 

 

 

By:

WOF II GP, LP, its General Partner

 

 

 

By:

WOF II GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ JOSEPH M. DEIGNAN

 

Name:

Joseph M. Deignan

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

701 East Lake Street

 

 

Suite 300

 

 

Wayzata, MN 55391

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND OFFSHORE II, L.P.

 

 

 

By:

Wayzata Offshore II, LLC, its General Partner

 

 

 

By:

/s/ JOSEPH M. DEIGNAN

 

Name:

Joseph M. Deignan

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

701 East Lake Street

 

 

Suite 300

 

 

Wayzata, MN 55391

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

James Continenza

 

/s/ JAMES CONTINENZA

 

 

 

 

 

Robert Singer

 

/s/ ROBERT SINGER

 

 

 

 

 

Graham Hood

 

/s/ GRAHAM HOOD

 

 

 

 

 

Mark Irion

 

/s/ MARK IRION

 

 

 

 

 

Wes Parks

 

/s/ WES PARKS

 

 

 

 

 

Henry Lawson

 

/s/ HENRY LAWSON

 

 

 

 

 

John Anderson

 

/s/ JOHN ANDERSON

 

 

 

 

 

Brad Nowell

 

/s/ BRAD NOWELL

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Steven Settelmayer

 

/s/ STEVEN SETTELMAYER

 

 

 

 

 

Paula Papamarcos

 

/s/ PAULA PAPAMARCOS

 

 

 

 

 

Steve Michaels

 

/s/ STEVE MICHAELS

 

 

 

 

 

Tom Sutherland

 

/s/ TOM SUTHERLAND

 

 

 

 

 

Tammy Parham

 

/s/ TAMMY PARHAM

 

 

 

 

 

Jim Horn

 

/s/ JIM HORN

 

 

 

 

 

Bryant Becton

 

/s/ BRYANT BECTON

 

 

 

 

 

Bobby Corner

 

/s/ BOBBY CORNER

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

Wayzata Funds

 

Wayzata Opportunities Fund II, L.P.

c/o Wayzata Investment Partners LLC

701 East Lake Street, Suite 300

Wayzata, Minnesota 55391

Attn: Ray Wallander

Fax: (952) 345-8901

 

Wayzata Opportunities Fund Offshore II, L.P.

c/o Wayzata Investment Partners LLC

701 East Lake Street, Suite 300

Wayzata, Minnesota 55391

Attn: Ray Wallander

Fax: (952) 345-8901

 

LLC Option Holders

 

James Continenza

Robert Singer

Graham Hood

Mark Irion

Wes Parks

Henry Lawson

John Anderson

Brad Nowell

Steven Settelmayer

Paula Papamarcos

Steve Michaels

Tom Sutherland

Tammy Parham

Jim Horn

Bryant Becton

Bobby Corner

* * *

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of November 26, 2014 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Neff
Corporation, a Delaware corporation (the “Corporation”), and the other person
named as parties therein.

 

By executing and delivering this Joinder to the Corporation, and upon acceptance
hereof by the Corporation upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Class A Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement to the extent provided therein.  The Corporation
is directed to add the address below the undersigned’s signature on this Joinder
to the Schedule of Investors attached to the Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
           day of           , 20   .

 

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

Print Name of Stockholder

 

Its:

 

 

 

 

 

Address:

 

 

 

Agreed and Accepted as of

 

            , 20   

 

 

 

Neff Corporation

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

 

--------------------------------------------------------------------------------